LABORDE, Judge.
Defendant, Charles Wayne Deville, was indicted by a grand jury for one count of second degree battery in violation of LSA-R.S. 14:34.1, and one count of contributing to the delinquency of a minor, in violation of LSA-R.S. 14:92.1. On May 13, 1983, he pleaded guilty to contributing to the delinquency of a minor; the battery charge was dismissed. On June 24, 1983, defendant was sentenced to serve two (2) years in the custody of the Department of Corrections. On appeal, defendant relies on one assignment of error for reversal of his sentence. We affirm.
In this instance, neither the appellant nor the appellee have filed briefs. For this reason, the assignment of error designated by defendant in the record is considered as abandoned. State v. Dewey, 408 So.2d 1255 (La.1982); State v. Lemoine, 403 So.2d 1230 (La.1981).
Under these circumstances, our review is limited to a “mere inspection of the pleadings and proceedings” to determine if any patent errors are present. LSA-C. Cr.P. article 920(2).1
After conducting a thorough and extensive review of the record, we find no patent errors.
For these reasons, defendant’s conviction and sentence are affirmed.
AFFIRMED.

. "Art. 920. Scope of appellate review
The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors; and
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”